IN THE SUPREME COURT OF PENNSYLVANIA
                            WESTERN DISTRICT


TRI-COUNTY LANDFILL, INC.,      : No. 69 WAL 2014
                                :
                 Petitioner     :
                                : Petition for Allowance of Appeal from the
                                : Order of the Commonwealth Court
            v.                  :
                                :
                                :
PINE TOWNSHIP ZONING HEARING    :
BOARD, AND DR. RAY YOURD, DIANA :
HARDISKY, ERIC LINDH AND POLLY  :
LINDH, BILL PRITCHARD AND LISA  :
PRITCHARD, DAVE DAYTON AND      :
ANNE DAYTON, DOUG BASHLINE AND :
THE GROVE CITY FACTORY SHOPS    :
LIMITED PARTNERSHIP,            :
                                :
                 Respondents    :


                                     ORDER


PER CURIAM

     AND NOW, this 9th day of October, 2014, the Petition for Allowance of Appeal is

DENIED.